                Case 3:21-cv-01201-RAM Document 1 Filed 05/01/21 Page 1 of 11




                               IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF PUERTO RICO

FRANCHESKA CATALA-TORRES,                             *
and ANGEL DAVID PEREZ-CARDONA                         *      CIVIL NO. 21-1201 ( )
per se and representing their minor daughter          *
ASP-C and their legal society of earnings
                                    *
(conjugal partnership)              *
               Plaintiffs           *                        ABOUT:
                                    *                            Title VII of Civil Rights Act 1964
               v.                   *                            Discrimination, ADA and GINA
                                    *                            1802 and 1803 of PR Civil Code
LIFELINK FOUNDATION, INC.           *                            US Constitution First Amendment
LIFELINK of PUERTO RICO, Inc.,      *                            DEFAMATION (Libel & Slander)
KAREN OTERO-TORRES                  *                            Public Law No. 80
JOHN DOE, RICHARD ROE and their     *
respective insurance companies      *                                TORTS
               Defendants           *
*************************************                                JURY TRIAL

                                                  COMPLAINT

TO THE HONORABLE COURT:

           Comes plaintiffs, through the undersigned attorney, and very respectfully state, allege and

pray:

I.         JURISDICTION:

           1.           This Honorable Court has jurisdiction pursuant to 28 United States Code §§ 1331 and

under Title VII, Civil Rights Act 1964 (discrimination for race/color, ethnicity and

nationality/national origin), the American with Disabilities Act (ADA) of 1990 and the Genetic

Information Nondiscrimination Act (GINA) of 2008.

           2.           Plaintiff invoke violation to his rights under the US Constitution First Amendment.

           3.           Plaintiff invoke the article 1802 and 1803 of Puerto Rico Civil Code for the

Defamation (Libel & Slander) and the Puerto Rico Law against discrimination and retaliation under

c:\claims\fcatala.001
                Case 3:21-cv-01201-RAM Document 1 Filed 05/01/21 Page 2 of 11



COMPLAINT
CIVIL NO. 21-1201 (           )
Page 2
the supplemental jurisdiction principles in the interest of judicial efficiency and economy, 28 United

States Code § 1367.

           4.           Plaintiffs invoke violation to Commonwealth of Puerto Rico Labor Laws including

Public Law No. 80 of May 30, 1976 as amended, state law against retaliation, and equivalent Federal

Labor Laws (United States Code) under the supplemental jurisdiction principles in the interest of

judicial efficiency and economy.

           5.           This Honorable Court also has venue pursuant to 28 United States Code § 1391 since

the claims asserted in this action arose in this judicial district.

           6.           Trial by jury is hereby requested.

II.        PARTIES:

           7.           Plaintiffs Francheska Catala-Torres and Angel David Perez-Cardona are of legal age,

married, American citizen and live in Añasco, Puerto Rico.

           8.           Plaintiffs physical address is Bo. Caguabo, Rd. 115, Km. 4.6, Añasco, PR 00610 and

postal address is RR 1 Box 1076, Añasco, PR 00610.

           9.           Plaintiffs Francheska Catala-Torres and Angel David Perez-Cardona’s minor

daughter ASP-C is included as plaintiff. The legal society of earnings (conjugal partnership) of co-

plaintiffs Francheska Catala-Torres and Angel David Perez-Cardona is included.

           10.          Defendant Lifelink Foundation, Inc.. is a national non-profit organization. LifeLink

Foundation is made up of five divisions: LifeLink of Florida, LifeLink of Georgia, LifeLink of

Puerto Rico, LifeLink Transplantation Immunology Laboratory and LifeLink Tissue. pharmaceutical

and laboratory equipment supplier, covering the segments of Bioprocess Solutions and Lab Products
c:\claims\fcatala.001
                Case 3:21-cv-01201-RAM Document 1 Filed 05/01/21 Page 3 of 11



COMPLAINT
CIVIL NO. 21-1201 (           )
Page 3
& Services. The company is based in Florida. It’s subsidiaries; co-defendant Lifelink of Puerto Rico,

Inc. is a business created in Puerto Rico. They are all included as defendants.

           11.          Defendant Lifelink Foundation, Inc.. address 9661 Delaney Creek Boulevard, Tampa,

Florida 33619. Telephone (800) 262-5775, (813) 253-2640.

           12.          Defendant Lifelink of Puerto Rico, Inc. address is Metro Office Park, 1 Calle 1, Suite

100, Guaynabo, Puerto Rico 00968. Telephone (787) 277-0900, (800) 558-0977.

           13.          Defendant Karen Otero-Torres was the immediate supervisor of plaintiff Francheska

Catala-Torres at the time of the facts alleged in the complaint. Defendant Karen Otero was the

Director of Hospital Development of co-defendant Lifelink of Puerto Rico, Inc. at the time of the

facts alleged inn the complaint. Her physical address is Cond. Pisos Reales, Vega Baja, PR 00693.

Telephone (787) 317-5879, Cond. Pisos Reales (787)858-0165.

           14.          John Doe and Richard Roe are those persons who are in any way responsible for the

facts and the damages alleged in this complaint. Included are the insurance companies of all the

defendants.

III.       FACTS:

           Related to defendants

           15.          As per CoorporationWiki1 ; Lifelink was registered on Tuesday, November 20, 2007

and is currently owned by Lifelink Foundation, Inc. under the registration number 3339352 . This

mark is alive with a status of Section 8-Accepted. The last case file activity for this mark occurred




           1
               https://trademarks.corporationwiki.com/marks/lifelink/78722029/
c:\claims\fcatala.001
                Case 3:21-cv-01201-RAM Document 1 Filed 05/01/21 Page 4 of 11



COMPLAINT
CIVIL NO. 21-1201 (           )
Page 4
7 years ago on Wednesday, March 27, 2013, according to the United State Patent & Trademark

Office.

           16.          As per Lifelink webpage2. More than 30 years ago, a small group of innovators led

by renowned nephrologist Dr. Dana Shires made a commitment to save lives through organ and

tissue donation. LifeLink Foundation was born. What was once a small, non-profit organization with

big dreams and just a few employees is now much larger. LifeLink has more than 500 full- and

part-time staff in west-central Florida, Georgia and Puerto Rico who fulfill the life-saving dreams

of waiting transplant recipients through the generosity of organ and tissue donors.

           17.          LifeLink Foundation is made up of five divisions: LifeLink of Florida, LifeLink of

Georgia, LifeLink of Puerto Rico, LifeLink Transplantation Immunology Laboratory and LifeLink

Tissue. LifeLink Tissue Bank provides lifesaving and life-enhancing tissue allografts to patients in

need.

           Related to all claims against defendants.

           18.          Plaintiff Francheska Catala-Torres is an experienced, licensed & registered nurse.

Claimant Francheska Catala-Torres commenced to work for employer on April 3, 2017. She started

as Hospital Development Liaison/First Responder in LifeLink of PR. She worked/based in Ponce,

PR. She worked since April 3, 2017 until December 8, 2020.

           19.          The performance of plaintiff Francheska Catala-Torres during his career in LifeLink

was excellent. Her probation time was significantly reduced from nine (9) months to only two (2),

completing it on June 2017. She was promoted in position and duties and never was admonished


           2
               https://www.lifelinkfoundation.org/
c:\claims\fcatala.001
              Case 3:21-cv-01201-RAM Document 1 Filed 05/01/21 Page 5 of 11



COMPLAINT
CIVIL NO. 21-1201 (           )
Page 5
neither received any warning verbal or written. She received excellent performance appraisal.

           20.          Plaintiff Francheska Catala-Torres is married and is raising a minor child. At the

time of her hiring was living in Yauco, PR. The facts were disclosed to her employer.

           21.          Plaintiff was in charge of servicing Menonita Hospital, Guayama; Damas Hospital,

Ponce; San Cristóbal Hospital, Ponce; San Lucas Hospital, Ponce; Dr. Pila Hospital, Ponce; and

Pavia Hospital, Yauco. Also on call duty to service the hospitals between Arecibo and Guayama

(Southwest area). For over a year, plaintiffFrancheska Catala-Torres worked without any problems.

           22.          On March 19, 2018 at 1:00 pm while attending a meeting of Hospital Development,

the claimant and her co-workers were in a Role Play exercise. At the completion of the exercise a

debriefing was conducted including discussions of different individual examples. Claimant’s

supervisor, defendant Mrs. Karen Otero provided several examples of things that she resented of the

employees and she mentioned, directly addressing claimant in a loud voice “con Francheska contigo

me molesto tanto, que a veces me dan ganas de darte”.

           23.          Plaintiff Francheska Catala-Torres reported and discussed the incident with

Guillermina Sanchez (Associate Director) and since then the plaintiff’s supervisor (defendant Otero)

commenced a series of discriminatory acts, adverse personnel actions and violations of law against

plaintiff Francheska Catala-Torres. On March 26, 2018, plaintiff Francheska Catala-Torres was

summoned by Mr. Antonio De Vera (Executive Director) and defendant Mrs. Otero was present.

Mr. De Vera apologized for the behavior of defendant Otero at the training exercise.

           24.          On April 2018 defendant Otero and Mr. Kennette Ortiz (Director Human Resources)

notified plaintiff of her transfer/relocation of her home office from Yauco to San Lucas Hospital

c:\claims\fcatala.001
              Case 3:21-cv-01201-RAM Document 1 Filed 05/01/21 Page 6 of 11



COMPLAINT
CIVIL NO. 21-1201 (           )
Page 6
Ponce. It was a reduction of $800-$1000 in monthly company mileage benefits. Even thought that

she notified the previous month (March 2018) that due to Hurricane Maria, she had to moved from

Yauco to Añasco. It was part of the adverse personnel actions to force plaintiff to resign.

           25.          Plaintiff Francheska Catala-Torres was assigned to the South area of PR. She was

trained with the Liaison Amanda Loja to visit the US Virgin Islands; St Thomas and St Croix but

never assigned to that duty. Then plaintiff Francheska Catala-Torres had to commute from her home

in Añasco, PR for over 2.5 hours to the International Luis Muñoz Marín Airport (LMM) to flight to

the hospitals in St. Thomas and St. Croix. Plaintiff Francheska Catala-Torres started to travel at 3:00

am to the airport, visited a hospital in St. Thomas or St Croix, flew back to PR on the same day

arriving to her home around 8:00 or 9:00 pm without any overtime payment. At the time Plaintiff

Francheska Catala-Torres was the employee that lived farther that any other; six (6) of her co-

workers lived less than 45 minutes from the LMM Airport. Plaintiff Francheska Catala-Torres was

never authorized to flight from Mayaguez or Aguadilla Airports, even thought the airports were a

lot closer to her home. She was never given the option of flying out of Aguadilla Airport. In relation

to the Mayaguez Airport, defendant claimed that there was a policy against flying in a commercial

flight with only one pilot piloting the aircraft.

           26.          Plaintiff Francheska Catala-Torres suffered defamation (libel and slander) by her

supervisor, defendant Karen Otero, which in oral and written communication made false statements

that unjustly harms plaintiff’s reputation. Defendant Otero acted with malice and intentionally when

she made the false statements publicly to plaintiff’s co-workers.

           27.          The illegal actions against claimant escalated to the point that causes a physical

c:\claims\fcatala.001
              Case 3:21-cv-01201-RAM Document 1 Filed 05/01/21 Page 7 of 11



COMPLAINT
CIVIL NO. 21-1201 (           )
Page 7
damage to Plaintiff Francheska Catala-Torres , she was hospitalized in intensive care unit for six (6)

days.

           28.          During the entire COVID-19 Pandemic of 2020, plaintiff Francheska Catala-Torres

was not provided any protection equipment/material for over nine (9) months, she had to buy it out

of her own expenses. The other employees were treated different.

           29.          On August 2020 she received from the employer 10 disposable masks.

           30.          On November 24, 2020 she received 1 face shield, 10 disposable mask N95 and 1

box of disposable gloves (after she already submitted her resignation letter, effective on December

8, 2020).

           30.          Lifelink actions against plaintiff Francheska Catala-Torres was in violation of Title

VII, Civil Rights Act 1964. She was discriminated after filing a complaint to the employer

(retaliation/reprisal), her rights under the First Amendment were violated. She was discriminated and

the illegal and adverse personnel actions against her escalated after her hospitalization in violation

of the ADA and GINA. The employer violated the labor laws including overtime pay, rest periods,

reimbursement of expenses, etc. in three (3) different state’s jurisdictions (Commonwealth of PR,

US Virgin Islands; St. Thomas, St. Croix) affecting the interstate commerce.

           31.          Plaintiff Francheska Catala-Torres was illegally terminated/fired without a just cause;

a valid cause as established under Commonwealth of Puerto Rico Public Law No. 80 of May 30,

1976.

           32.          Defendants’ actions against plaintiff Francheska Catala-Torres were so harsh and

discriminatory that forced her to leave her work. The actions against her are considered illegal and

c:\claims\fcatala.001
              Case 3:21-cv-01201-RAM Document 1 Filed 05/01/21 Page 8 of 11



COMPLAINT
CIVIL NO. 21-1201 (           )
Page 8
a constructive discharge.

           33.          As part of the working agreement/benefits, plaintifft Francheska Catala-Torres was

in a 401k (pension/retirement) plan available for employees. Plaintiff Francheska Catala-Torres

participated in the plan but when she was fired/dismiss (forced to resign) she was penalized with a

50% lost due to the policy when a participant (employee) leave the company.

           34.          Defendant Lifelink actions against plaintiff Francheska Catala-Torres were in

violation of ADA, GINA, Title VII, Civil Rights Act 1964, the US Constitution First Amendment

and constituted Defamation (Libel & Slander). She was discriminated due to her place of origin and

her medical conditions and treatment.

           35.          Plaintiff filed a complaint in the U. S. Equal Employment Opportunity Commission

(EEOC) on December 28, 2020. The EEOC issued a Notice of Right to Sue on February 18, 2021.

The Notice was received several days later.

           36.          The wrongful and negligent acts of all co-defendants, their managers, officials,

employees, and representatives, were the direct cause or contributed to the facts alleged in the

complaint and all the damages suffers by the plaintiffs.

IV.        CAUSES OF ACTION:

           All the paragraphs stated herein the Jurisdiction and Facts are literary incorporated herein and

are made part of the following paragraphs and causes of action.

                                              First Cause of Action

           37.          Plaintiff Francheska Catala-Torres rights under the provisions of Title VII, Civil

Rights Act 1964 (discrimination for race/color, ethnicity and nationality/national origin) and the US

Constitution First Amendment were violated by defendants.
c:\claims\fcatala.001
              Case 3:21-cv-01201-RAM Document 1 Filed 05/01/21 Page 9 of 11



COMPLAINT
CIVIL NO. 21-1201 (           )
Page 9
                                              Second Cause of Action

           38.          Plaintiff Francheska Catala-Torres rights under the provisions of the American with

Disabilities Act (ADA) of 1990, and the Genetic Information Nondiscrimination Act (GINA) of

2008, were violated by defendants.

                                              Third Cause of Action

           39.          Plaintiff Francheska Catala-Torres rights under the provisions of the Article 1802 and

1803 of Puerto Rico Civil Code are invoked, defendants are liable for the Defamation (Libel &

Slander). The Puerto Rico Law against discrimination and retaliation under the supplemental

jurisdiction principles in the interest of judicial efficiency and economy, 28 United States Code §

1367 were violated by defendants.

                                               Forth Cause of Action

           40.          Plaintiff Francheska Catala-Torres rights under the provisions of the Commonwealth

of Puerto Rico Labor Laws including Public Law No. 80 of May 30, 1976 as amended, state law

against retaliation, and equivalent Federal Labor Laws (United States Code) were violated by

defendants.

                                               Fifth Cause of Action

           41.          Co-plaintiffs Angel David Perez-Cardona’s and minor daughter ASP-C rights under

the provisions of the article 1802 and 1803 of Puerto Rico Civil Code and all the others applicable

laws previously mentioned are invoked (state and federal), defendants are liable.

V.         DAMAGES:

           All the paragraphs stated herein in the Jurisdiction, Facts and Causes of Action are literary

incorporated herein and are made part of the following paragraphs and causes of action. All
c:\claims\fcatala.001
             Case 3:21-cv-01201-RAM Document 1 Filed 05/01/21 Page 10 of 11



COMPLAINT
CIVIL NO. 21-1201 (           )
Page 10
defendants are jointly responsible for all damages caused and suffered by all plaintiffs.

           42.          Plaintiff Francheska Catala-Torres rights under the provisions of the Title VII, Civil

Rights Act 1964 (discrimination for race/color, ethnicity and nationality/national origin) and the US

Constitution First Amendment. She was discriminated due to her place of origin, later in retaliation

and reprisal after reporting to the officials a series of discriminatory acts against her. She suffered

damages; damages estimated on $1,000,000.00.

           43.          Plaintiff Francheska Catala-Torres rights under the provisions of the American with

Disabilities Act (ADA) of 1990, and the Genetic Information Nondiscrimination Act (GINA) of

2008. She suffered damages; damages estimated on $2,000,000.00.

           44.          Plaintiff Francheska Catala-Torres was illegally terminated/fired without a just

cause; a valid cause as established under Commonwealth of Puerto Rico Public Law No. 80 of May

30, 1976 as amended, and she was not paid overtime, overseas/traveling time, lost 401K, losses due

to the illegal relocation, medical treatments and physical damages, psychological/medical treatments

and damages, etc. damages estimated on $500,000.00.

           45.          Plaintiff Francheska Catala-Torres, has suffered and continue to suffer mental

anguish, severe emotional distress, affliction, anguish, deprivation and suffers still today because of

the sudden loss of his job and her defamation (libel and slander). Damages that sum the amount of

$500,000.00.

           46.          Co-plaintiffs Angel David Perez-Cardona’s and minor daughter ASP-C suffered

economic damages and have suffered and continue to suffer mental anguish, severe emotional

distress, affliction, anguish, deprivation and suffer still today because of the sudden loss of her

wife/mother job, defamation, medical treatments and physical damages, violation of rights and
c:\claims\fcatala.001
             Case 3:21-cv-01201-RAM Document 1 Filed 05/01/21 Page 11 of 11



COMPLAINT
CIVIL NO. 21-1201 (      )
Page 11
discrimination. Damages estimated in the amount of $500,000.00 dollars per individual.

           WHEREFORE, plaintiffs respectfully pray from this Honorable Court to render Judgement

in favor of plaintiffs and to award them a sum no less than five million dollars ($5,000,000.00)

suffered by plaintiffs because of defendants wrongful acts and combined negligence, plus an

additional amount for attorney fees and court costs, all to be paid severally by defendants.

           JURY TRIAL DEMANDED.

           RESPECTFULLY SUBMITTED.

           In Ponce, Puerto Rico, this 1st day of May of 2021.

        I HEREBY CERTIFY, that on this same date a true and exact copy of this document has
been filed electronically using CM/ECF system in US District Court and the CM/ECF System will
send notification of the filing to:

                                                RODRIGUEZ LOPEZ LAW OFFICE, P. S. C.
                                                Juan R. Rodríguez
                                                PO Box 7693
                                                Ponce, Puerto Rico 00732-7693
                                                Tel. (787) 843-2828 \ 843-2900 Fax (787)284-1267
                                                Email: juan_r_rodriguez00732@hotmail.com
                                                        juan.r.rodriguez00732@gmail.com

                                                By:     S\Juan R. Rodriguez
                                                        JUAN R. RODRIGUEZ
                                                        USDC 214410




c:\claims\fcatala.001
